ON MOTION FOR REHEARING.
. The plaintiff in error moves for a rehearing on the ground that this court in passing on ground 5 of the amended motion for a new trial overlooked the decision of this court in Southern Grocery Stores Inc. v. Cain, 50 Ga. App. 629 (2) (179 S. E. 128). In that case it was held that where the court had erroneously charged the jury in effect that a duty rested upon the occupant of premises to keep the premises in a condition reasonably safe to persons coming thereon failed to cure the error by a statement elsewhere in the charge that a duty rested upon the occupant of the premises to exercise ordinary care to keep the premises safe. In that case the last provision of the charge was not made in connection with the first provision of the charge but the two provisions were separated by portions of the charge with reference to other matters.
In the case now before this court the trial judge in charging the excerpt, a portion of which is excepted to, charged as follows: “Now the court instructs you gentlemen, that one who conducts a business for the sale of merchandise and invites others to go to the departments of that business, to inspect, or with a view to purchasing -merchandise for sale, owes to the invited or prospective customers the duty, through its own agents, of exercising ordinary *170care, when coming in contact with the prospective purchasers, not to cause injury to the prospective purchasers while within the place of business. I will repeat that, in order if possible to make more clear, what I say. One running a business for the sale of merchandise, who invites prospective customers to come within that place of business, owes to the prospective customers the duty on the part of its employees while acting for it within its place of business, to so conduct themselves in the things that they do in connection with their employment, as not to injure a prospective purchaser. Now the degree of care that the employees of the defendant in this case owed to the prospective purchaser was ordinary care not to injure a prospective purchaser while in that place of business. The defendant company is not an insurer against accident, and the law does not put that high degree of duty or responsibility on it, hut as I stated before, the law puts upon one running a business of the character referred to, the duty to use ordinary care, through and on the part of its employees, not to injure prospective purchasers within its place of business.” The particular language excepted to being that in which the court stated that he would repeat in order to make himself more clear that one who invites prospective customers to come within his place of business owes to them the duty on the part of his employees, while acting for him within his place of business “to so conduct themselves in the things that they do in connection with their employment as not to injure a prospective purchaser.” The court immediately preceding this excerpt excepted to, instructed the jury that the duty owed by one who conducts a place of business to prospective customers invited to come into the place of business is through its agents to exercise ordinary care not to cause injury to the customers while within the place of business, and immediately after the charge excepted to, the court instructed the jury that the degree of care required, by the person conducting a place of business, to a prospective purchaser coming into the place of business, was ordinary care not to injure such purchaser while in the place of business and that the person conducting the place of business “is not an insurer against accident and the law does not put that high degree of duty or responsibility on it, but as I stated before, the law puts upon one running a business of the character referred to, the duty to use ordinary care, through and on the part of its *171employees, not to injure prospective purchasers within its place of business.” Therefore the error, if any, in the charge excepted to was cured by the language of the judge immediately before and immdiately after the language excepted to, and the jury could not have been misled into the belief that the defendant was an insurer of the safety of its customers, but was clearly instructed, and must have so understood, that the duty which rested upon the defendant was to exercise ordinary care to make the premises safe for the customers. The ruling in Southern Grocery Stores Inc. v. Cain, supra, is clearly distinguishable.
The other grounds of the motion for rehearing are but rearguments of matters already passed upon, and are without merit.
The motion for rehearing is denied. Rehearing denied.